                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION


 MICHELLE MCDONALD AND                           §
 CHRISTOPHER MCDONALD,                           §
                                                 §
                         Plaintiffs              §
                                                 §        CIVIL NO. A-18-CV-00941-LY
 v.                                              §
                                                 §
 ALLSTATE FIRE AND CASUALTY                      §
 INSURANCE COMPANY,                              §
                                                 §
                         Defendant

                                            ORDER

      On November 12, 2019, the District Court referred Defendant’s Motion for Protection Against

and Motion to Quash Plaintiffs’ Notice of the Deposition of Allstate’s Corporate Representative

and Subpoena Duces Tecum (Dkt. No. 23) to the undersigned Magistrate Judge for resolution and

Report and Recommendation pursuant to 28 U.S.C. § 636(b)(1), Federal Rule of Civil Procedure

72, and Rule 1 of Appendix C of the Local Rules of the United States District Court for the Western

District of Texas.

      On November 13, 2019, the Parties filed a Notice of Settlement with the Court giving notice

that they have settled the case, and that Defendant’s Motion for Protection is now moot. See Dkt.

No. 27. Accordingly, Defendant’s Motion for Protection (Dkt. No. 23) is DIMISSED as MOOT.

      IT IS FURTHER ORDERED that this case be removed from the Magistrate Court’s docket

and returned to the docket of the Honorable Lee Yeakel.

      SIGNED on November 14, 2019.



                                          SUSAN HIGHTOWER
                                          UNITED STATES MAGISTRATE JUDGE
